Exhibit 10.5
Loan No. RI0340T01C
CONSTRUCTION AND TERM LOAN SUPPLEMENT
     THIS SUPPLEMENT to the Master Loan Agreement dated November 20, 2006, (the
“MLA”), is entered into as of December 24, 2008, between FARM CREDIT SERVICES OF
AMERICA, FLCA (“Farm Credit”) and ABE FAIRMONT, LLC, Fairmont, Nebraska (the
“Company”) , and amends and restates the Supplement dated February 17, 2006 and
numbered RI0340T01, as amended.
     SECTION 1. The Construction and Term Loan Commitment. On the terms and
conditions set forth in the MLA and this Supplement, Farm Credit agrees to make
construction loans to the Company from time to time during the period set forth
below in an aggregate principal amount not to exceed, at any one time
outstanding, $58,250,000.00 (the “Commitment”). Under the Commitment, amounts
borrowed and later repaid may not be reborrowed.
     SECTION 2. Purpose and Transfer. The purpose of the Commitment is to
partially finance the Company’s construction of a 100 million gallon
(annual) ethanol plant (the “Improvements”) identified in the plans and
specifications provided to and approved by Agent pursuant to Section 7(A)(xi) of
the MLA (as the same may be amended pursuant to Section 12(A) herein, the
“Plans”), on real property owned by the Company near Fairmont, Nebraska (the
“Property”), and the Company agrees to utilize the proceeds of the Commitment
for that purpose only. In addition, the purpose of the Commitment is to
consolidate under this Supplement the Company’s existing indebtedness to Farm
Credit under the Construction and Term Loan Supplement dated November 20, 2006
and numbered RI0475T01, as amended (the “Existing Agreement”). The Company
agrees that on the date when all conditions precedent to Farm Credit’s
obligation to extend credit hereunder have been satisfied: (A) the principal
balance outstanding under the Existing Agreement shall be transferred to and
charged against the Commitment; (B) all accrued obligations of the Company under
the Existing Agreement for the payment of interest or other charges shall be
transferred to and become part of the Company’s obligations under this
Supplement as if fully set forth herein; and (C) the Existing Agreement and the
promissory note set forth in or executed in connection therewith shall be deemed
replaced and superseded, but the indebtedness evidenced by such note shall not
be deemed to have been paid off, by this Supplement and the MLA. In addition, in
the event any balances bearing interest at a fixed rate are outstanding on the
date such loans are being transferred hereto, then such balances shall continue
to be subject to such rates for the remaining agreed upon fixed rate periods but
shall otherwise be subject to the terms hereof.
     SECTION 3. Term. The term of the Commitment shall be from the date hereof,
up to and including May 20, 2014, or such later date as Agent may, in its sole
discretion, authorize in writing.
     SECTION 4. Reserved.
     SECTION 5. Interest and Fees.
          (A) Interest. The Company agrees to pay interest on the unpaid
principal balance of the loans in accordance with one or more of the following
interest rate options, as selected by the Company:
               (1) One-Month LIBOR Index Rate. At a rate (rounded upward to the
nearest 1/100th and adjusted for reserves required on “Eurocurrency Liabilities”
[as hereinafter defined] for banks subject to “FRB Regulation D” [as hereinafter
defined] or required by any other federal law or regulation) per annum equal at
all times to 340 basis points above the annual rate quoted by the British

 



--------------------------------------------------------------------------------



 



      Construction and Term Loan Supplement RI0340T02C   - 2 - ABE Fairmont, LLC
    Fairmont, Nebraska    

Bankers Association (the “BBA”) at 11:00 a.m. London time for the offering of
one (1)-month U.S. dollars deposits, as published by Bloomberg or another major
information vender listed on BBA’s official website on the first U.S. Banking
Day (as hereinafter defined) in each week with such rate to change weekly on
such day. The rate shall be reset automatically, without the necessity of notice
being provided to the Company or any other party, on the first U.S. Banking Day
of each succeeding week, and each change in the rate shall be applicable to all
balances subject to this option. Information about the then-current rate shall
be made available upon telephonic request. For purposes hereof: (1) “U.S.
Banking Day” shall mean a day on which Agent is open for business and banks are
open for business in New York, New York; (2) “Eurocurrency Liabilities” shall
have the meaning as set forth in “FRB Regulation D”; and (3) “FRB Regulation D”
shall mean Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended.
               (2) Quoted Rate. At a fixed rate per annum to be quoted by Agent
in its sole discretion in each instance. Under this option, rates may be fixed
on such balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 180 days; (2) amounts may be fixed in increments of $500,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
ten.
               (3) LIBOR. At a fixed rate per annum equal to “LIBOR” (as
hereinafter defined) plus 3.40%. Under this option: (1) rates may be fixed for
“Interest Periods” (as hereinafter defined) of 1, 2, 3, 6, 9, or 12 months as
selected by the Company; (2) amounts may be fixed in increments of $500,000.00
or multiples thereof; (3) the maximum number of fixes in place at any one time
shall be ten; and (4) rates may only be fixed on a “Banking Day” (as hereinafter
defined) on 3 Banking Days’ prior written notice. For purposes hereof:
(a) “LIBOR” shall mean the rate (rounded upward to the nearest sixteenth and
adjusted for reserves required on “Eurocurrency Liabilities” (as hereinafter
defined) for banks subject to “FRB Regulation D” (as herein defined) or required
by any other federal law or regulation) quoted by the British Bankers
Association (the “BBA”) at 11:00 a.m. London time 2 Banking Days before the
commencement of the Interest Period for the offering of U.S. dollar deposits in
the London interbank market for the Interest Period designated by the Company;
as published by Bloomberg or another major information vendor listed on BBA’s
official website; (b) “Banking Day” shall mean a day on which Agent is open for
business, dealings in U.S. dollar deposits are being carried out in the London
interbank market, and banks are open for business in New York City and London,
England; (c) “Interest Period” shall mean a period commencing on the date this
option is to take effect and ending on the numerically corresponding day in the
next calendar month or the month that is 2, 3, 6, 9, or 12 months thereafter, as
the case may be; provided, however, that: (i) in the event such ending day is
not a Banking Day, such period shall be extended to the next Banking Day unless
such next Banking Day falls in the next calendar month, in which case it shall
end on the preceding Banking Day; and (ii) if there is no numerically
corresponding day in the month, then such period shall end on the last Banking
Day in the relevant month; (d) “Eurocurrency Liabilities” shall have meaning as
set forth in “FRB Regulation D”; and (e) “FRB Regulation D” shall mean
Regulation D as promulgated by the Board of Governors of the Federal Reserve
System, 12 CFR Part 204, as amended.
The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed in

 



--------------------------------------------------------------------------------



 



      Construction and Term Loan Supplement RI0340T02C   - 3 - ABE Fairmont, LLC
    Fairmont, Nebraska    

such a manner as to cause the Company to have to break any fixed rate balance in
order to pay any installment of principal. All elections provided for herein
shall be made electronically (if applicable), telephonically or in writing and
must be received by Agent not later than 12:00 Noon Company’s local time in
order to be considered to have been received on that day; provided, however,
that in the case of LIBOR rate loans, all such elections must be confirmed in
writing upon Agent’s request. Interest shall be calculated on the actual number
of days each loan is outstanding on the basis of a year consisting of 360 days
and shall be payable monthly in arrears by the 20th day of the following month
or on such other day in such month as Agent shall require in a written notice to
the Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at Agent’s option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than 3 months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.
          (B) Amendment Fee. In consideration of the amendment, the Company
agrees to pay to Agent on the execution hereof a fee in the amount of
$30,000.00.
     SECTION 6. Promissory Note. The Company promises to repay the loans as
follows: (i) in 21 equal, consecutive quarterly installments of $2,600,000.00
with the first such installment due on February 20, 2009, and the last such
installment due on February 20, 2014; and (ii) followed by a final installment
in an amount equal to the remaining unpaid principal balance of the loans on May
20, 2014. If any installment due date is not a day on which Agent is open for
business, then such installment shall be due and payable on the next day on
which Agent is open for business. In addition to the above, the Company promises
to pay interest on the unpaid principal balance hereof at the times and in
accordance with the provisions set forth in Section 5 hereof.
In addition, for each fiscal year end, beginning with the fiscal year ending in
2008, and ending with the fiscal year ending in 2010, the Company shall also,
within ninety (90) days after the end of such fiscal year, make a special
payment of an amount equal to 75% of the “Free Cash Flow” (as defined below) of
the Company, however, such payment shall not to exceed $8,000,000.00 in any
fiscal year; provided, however, that: (i) if such payment would result in a
covenant default under this Supplement or the MLA, the amount of the payment
shall be reduced to an amount which would not result in a covenant default;
(ii) if such payment would result in a breakage of a fixed interest rate, the
applicable broken funding surcharges would still apply; and (iii) the aggregate
of such payments shall not exceed $16,000,000.00. The term “Free Cash Flow” is
defined as the Company’s annual profit net of taxes, plus the respective fiscal
year’s depreciation and amortization expense, minus allowable capitalized
expenditures for fixed assets, allowed distributions to members/owners, and
scheduled term loan payments to Agent. This special payment shall be applied to
the principal installments in the inverse order of their maturity.
     SECTION 6. Prepayment. Subject to the broken funding surcharge provision of
the MLA, the Company may on one Business Day’s prior written notice prepay all
or any portion of the loan(s). Unless otherwise agreed, all prepayments will be
applied to principal installments in the inverse order of their maturity.
However, in addition to the foregoing, prepayment of any Loan balance due to
refinancing, or refinancing of any unadvanced Commitment, up to and including
July 1, 2009 will result in a 3% prepayment charge in addition to any broken
funding surcharges which may be applicable, based on the amounts prepaid and on
the total amount of the Commitments in effect at such time.

 



--------------------------------------------------------------------------------



 



      Construction and Term Loan Supplement RI0340T02C   - 4 - ABE Fairmont, LLC
    Fairmont, Nebraska    

     SECTION 7. Reserved.
     SECTION 8. Security. The Company’s obligations hereunder and, to the extent
related hereto, the MLA, shall be secured as provided in the Security Section of
the MLA, including without limitation as a future advance under any existing
mortgage or deed of trust.
     SECTION 9. Reserved.
     SECTION 10. Representations and Warranties. In addition to the
representations and warranties contained in the MLA, the Company represents and
warrants as follows:
     Environmental Compliance. Without limiting the provisions of the MLA, all
property owned or leased by the Company, including, without limitation, the
Property and the Improvements, and all operations conducted by it are in
compliance in all material respects with all Laws and all Project Approvals
relating to environmental protection, the failure to comply with which could
have a material adverse effect on the condition, financial or otherwise,
operations, properties, or business of the Company, or on the ability of the
Company to perform its obligations under the loan documents, except as the
Company has disclosed to Agent in writing.
     SECTION 10. Reserved.
     SECTION 11. Reserved.
     SECTION 12. Reserved.
     SECTION 13. Reserved.
     SECTION 14. Other Rights of Agent. The Company shall indemnify and hold
Farm Credit and Agent harmless from and against all liability, cost or damage
arising out of this Agreement or any other loan document or the transactions
contemplated hereby and thereby, including, without limitation, (i) any alleged
or actual violation of any Law or Project Approval relating to the Property or
the Improvements and (ii) any condition of the Property or the Improvements
whether relating to the quality of construction or otherwise and whether Agent
elects to complete construction upon an Event of Default or discontinues or
suspends construction pursuant to this Section 14. Agent may commence, appear in
or defend any such action or proceeding or any other action or proceeding
purporting to affect the rights, duties or liabilities of the parties hereunder,
or the Improvements, or the Property, or the payment of the Commitment, and the
Company agrees to pay all of Agent’s costs and expenses, including its
reasonable attorneys’ fees, in any such actions. The obligations of the Company
under this Subsection 14(E) shall survive the termination of this Agreement. As
to any action or inaction taken by Agent hereunder, Agent shall not be liable
for any error of judgment or mistake of fact or law, absent gross negligence or
willful misconduct on its part. The Company’s obligation to indemnify and hold
Agent harmless hereunder will exclude any liability, cost, or damage related to
Agent’s breach of this Agreement or for Agent’s gross negligence or willful
misconduct.
     SECTION 15. Reserved.
     SECTION 16. Reserved.

 



--------------------------------------------------------------------------------



 



      Construction and Term Loan Supplement RI0340T02C   - 5 - ABE Fairmont, LLC
    Fairmont, Nebraska    

     SECTION 17. Reserved.
     SECTION 18. Reserved.
     SECTION 19. Remedies Upon Default. In addition to the remedies set forth in
the MLA, upon the occurrence of and during the continuance of each and every
Event of Default Agent may (but shall not be obligated to) take over and
complete construction of the Improvements in accordance with plans and
specifications approved by Agent with such changes as Agent may, in its sole
discretion, deem appropriate, all at the risk, cost, and expense of the Company.
Agent may assume or reject any contracts entered into by the Company in
connection with the Improvements, and may enter into additional or different
contracts for services, labor, and materials required, in the judgment of Agent,
to complete the construction of the Improvements and may pay, compromise, and
settle all claims in connection with the construction of the Improvements. All
sums, including reasonable attorneys’ fees, charges, or fees for supervision and
inspection of the construction, and for any other necessary purpose in the
discretion of Agent, expended by Agent in completing the construction of the
Improvements (whether aggregating more or less than the amount of this
Commitment) shall be deemed advances made by Agent to the Company under this
Commitment, and the Company shall be liable to Agent for the repayment of such
sums, together with interest on such amounts from the date of their expenditure
at the default rate specified above. Agent may, in its sole discretion, at any
time, abandon work on the construction of the Improvements after having
commenced such work, and may recommence such work at any time, it being
understood that nothing in this Section shall impose any obligation on Agent to
either complete or not to complete the construction of the Improvements. For the
purposes of carrying out the provisions of this Section, the Company irrevocably
appoints Agent, its attorney-in-fact, with full power of substitution, to
execute and deliver all such documents, pay and receive such funds, and take
such action as may be necessary, in the judgment of Agent, to complete the
construction of the Improvements.
     IN WITNESS WHEREOF, the parties have caused this Supplement to be executed
by their duly authorized officers as of the date shown above.

                      FARM CREDIT SERVICES   ABE FAIRMONT, LLC OF AMERICA, FLCA
       By ADVANCED BIOENERGY, LLC,             its sole member
 
                   
By:
  /s/ Shane Frahm   By:   /s/ Richard Peterson        
 
                   
 
                   
Title:
  Vice President   Title:   CEO/CFO        
 
                   

 